Memorandum Opinion
This is an equity proceeding arising out of the dissolution of a law partnership. The matter was heard by a Master (E. Paul Kelly, Esq.), who ruled favorably to the plaintiffs and his orders were approved by the trial court. The defendants filed a motion to set aside the verdict. The motion was denied on August 1, 1978. Defendants then filed a proposed reserved case with the clerk of the Grafton County Superior Court on September 5, 1978, contrary to the time limitations of Superior Court Rule 74. The Trial Court (Johnson, J.) denied the reserved case under the authority of R. J. Berke & Co., Inc. v. J. P. Griffin, Inc., 118 N.H. 449, 388 A.2d 1260 (1978), because of a failure to appeal in a timely manner. The court correctly applied the rule of that case. Double costs, but not attorney’s fees, are awarded to plaintiffs pursuant to RSA 490:14-a (Supp. 1977). See Wright v. Wright, 119 N.H. 102, 398 A.2d 837 (1979).

Exceptions overruled.